DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5, 7-11, 13, 41-47, and 49 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…forming the sacrificial pattern and the active pattern on the second substrate comprises forming a preliminary sacrificial pattern and the active pattern on the second substrate, wherein the preliminary sacrificial pattern and the active pattern are sequentially stacked on the second substrate; and oxidizing the preliminary sacrificial pattern…” in combination with the remaining limitations. Claims 2-5, 7, and 41-46 are dependent upon claim 1 and are therefore allowable.

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…forming the sacrificial pattern and the active pattern on the second substrate, comprises: sequentially forming a sacrificial layer and an active layer 

Regarding claim 47, the prior art fails to anticipate or render obvious the claimed invention including “…bonding the second bonding layer onto the first bonding layer; removing the first portion of the second substrate using a first process and then removing the second portion of the second substrate using a second process until the sacrificial pattern is exposed; and removing the sacrificial pattern until the active pattern is exposed, wherein forming the sacrificial pattern and the active pattern on the second substrate comprises sequentially forming a sacrificial layer and an active layer on the second substrate using an epitaxial growth process; patterning the sacrificial layer and the active layer to form a preliminary sacrificial pattern and the active pattern on the second substrate, wherein the preliminary sacrificial pattern and the active pattern are sequentially stacked on the second substrate; and oxidizing the preliminary sacrificial pattern…” in combination with the remaining limitations. Claims 49 is dependent upon claim 47 and is therefore allowable.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899